Case 1:19-cv-00337-JTN-ESC ECF No. 14, PageID.56 Filed 10/01/19 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

KENDRA BEARSS,                                Case No.:     1:19-cv-00337
           Plaintiff,
                                              Hon. Janet T. Neff
      v.
                                              NOTICE OF SETTLEMENT
USAA FEDERAL SAVINGS BANK,
           Defendant.


      NOTICE IS HEREBY GIVEN that Plaintiff Kendra Bearss and USAA

Federal Savings Bank, (“USAA”), have settled all claims between them in this

matter. The parties are in the process of completing the final settlement documents

and expect to file a Stipulated Dismissal with prejudice within the next forty-five

(45) days. Plaintiff requests the Court vacate all deadlines in this matter, as to

Defendant USAA only as there are no remaining Defendants. Plaintiff further

requests that the Court retain jurisdiction for any matters related to completing

and/or enforcing the settlement.

      Respectfully submitted this 1st day of October 2019,

                                               CHAMI LAW, PLLC

                                               By: /s/ Tarek N. Chami
                                               Tarek N. Chami (P76407)
                                               22000 Michigan Ave. Suite 200
                                               Dearborn, MI 48124
                                               (P): (313) 444-5029
Case 1:19-cv-00337-JTN-ESC ECF No. 14, PageID.57 Filed 10/01/19 Page 2 of 2




                                               (F): (888) 428-7911
                                               (E): tarek@chamilawpllc.com
                                               Attorneys for Plaintiff
                                               Kendra Bearss


                          CERTIFICATE OF SERVICE


      I hereby certify that on October 1, 2019, I electronically filed the foregoing

with the Clerk of the Court using the ECF system, which will send notice of such

filing to all attorneys of record in this matter. Since none of the attorneys of record

are non-ECF participants, hard copies of the foregoing have not been provided via

personal delivery or by postal mail.

      /s/ Sincie Chacko
